The opinion of the court was pronounced by
Collamer, J.
— The only question in this case is, Can an action be sustained against a town as trustee of an absconding or concealed debtor ? This depends entirely on the construction of our statute. The statute, among other provisions, requires that the trustee shall appear in proper person, and be put on oath, and answer interrogatories; and if infirm, a commissioner is to be appointed to examine him. The trustee is to give notice to the absconding debt- or, and is admitted to make defence for him, and the form of the oath prescribed to be administered, is entirely personal — requiring disclosure of effects above' “ what is due you.” All this most clearly implies personal privileges and duties, incident only to individuals, and inapplicable to aggregate corporations; nor is it conceivable that the corporation could testify by proxy, or perform these duties by agents. A civil political corporation is especially unfitted *123to become a depository, or sustain the character of judiciary trustee. The duties of its officers are fixed by law, and its power to appoint agents confined to its civil affairs.
Judgment affirmed.